Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Last office action dated 12/10/2020 is vacated/withdrawn to extend further to add the following rejection.

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 9,427,172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on Remarks dated 05/06/2019 for Smith reference have been fully considered but they are not persuasive. Applicant argues that 1) “From Applicant’s review of the Smith reference, the Applicant is unable to find any teaching that “the coil is configured to produce a signal responsive to an applied magnetic field indicative of at least a roll of the coil about the axis” and 2) “Applicant’s dependent claim 41 recites that the applied magnetic field is applied by a magnetic field generator, not the surrounding tissue.” The Examiner disagrees because Smith discloses similar structure to that of Applicant i.e. first portion of coil electrically coupled with a second portion of the coil and at least one of the first winding angle and the second winding angle is nonzero relative to a line that is perpendicular to the axis as requirement for six-a roll of the coil about the axis. Smith also teaches a magnetic field generator 120 to establish magnetic field on a subject 100 (that has tissue), therefore Smith discloses argued magnetic field generator for claim 41.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 35, 36 and 40-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (US 2003/0114747 A1).
Regarding claim 35, Smith at fig. 3 discloses a medical device sensor assembly comprising:
a coil [coil 370 of antenna 350] extending along and disposed about an axis [horizontal axis, not shown], the coil comprising:
a first portion [left portion of 350] including at least one first loop about the full circumference of the axis, the at least one first loop defining a first winding angle [as shown]; and
a second portion [right portion of 350] including at least one second loop about the full circumference of the axis, the at least one second loop defining a [as shown] that is different [opposed coil as shown, ¶0044] from the first winding angle, wherein:
the first portion is electrically coupled [antenna 350] with the second portion;
at least one of the first winding angle and the second winding angle is nonzero [as shown] relative to a line [virtual vertical line] that is perpendicular to the axis [horizontal axis, not shown]; and
the coil is configured to transmit a signal to a magnetic position system [170 of fig. 1, ¶0026] responsive to an applied magnetic field [from tissue as an example, ¶0044, 120, see claim 60].
Regarding claim 36, Smith at fig. 3 discloses the medical device sensor assembly of claim 35, wherein the sum of the first winding angle and the second winding angle is in a range from 4 degrees to 90 degrees [as shown].
Regarding claim 40, Smith at fig. 3 discloses medical device sensor assembly of claim 35, wherein at least a part of the first portion and at least a part of the second portion are axially adjacent to one another [as shown].
Regarding claim 41, Smith at fig. 3 discloses the medical device sensor assembly of claim 35, wherein the applied magnetic field is applied by a magnetic field generator [from 120 via subject, fig. 1 and ¶0025, see claim 60].
Regarding claim 42, Smith at fig. 3 discloses the medical device sensor assembly of claim 41, wherein:
the signal is indicative of a position and orientation of the coil [¶0040, see “170 generates an image of the antenna, its position and its orientation”], expressed [because both portions are at angle and connected electrically (see Applicants disclosure at ¶0055-0056)]; and
the signal is configured to be received by a medical positioning system [170 of fig. 1] to determine the position and orientation of the coil [¶0040].
Regarding claim 43, Smith at fig. 1 and fig. 3 discloses the system, comprising:
a coil [coil 370 of antenna 350] extending along and disposed about an axis, the coil comprising:
a first portion [left portion of 350] including at least one first loop about the full circumference of the axis, the at least one first loop defining a first winding angle [as shown]; and
a second portion [right portion of 350] including at least one second loop about the full circumference of the axis, the at least one second loop defining a second winding angle [as shown] that is different [opposed coil as shown, ¶0044] from the first winding angle, wherein:
the first portion is electrically coupled [antenna 350] with the second portion;
at least one of the first winding angle and the second winding angle is nonzero [as shown] relative to a line [virtual vertical line] that is perpendicular to the axis [horizontal line passing 360, not shown]; and
the coil is configured to produce a signal responsive to an applied magnetic field [from tissue as an example, ¶0044, 120, claim 60] indicative of at least a roll of the coil about the axis [¶0040, see “170 generates an image of the antenna, its position and its orientation”]; and
a medical positioning system [170 of fig. 1, ¶0026]  configured to determine the roll of the coil about the axis, based on the signal [because both portions are at angle and connected electrically (see Applicants disclosure at ¶0055-0056)].

Allowable Subject Matter
Claim 38 is allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 38 calling for a medical device sensor assembly comprises at least a part of the first portion overlaps at least a part of the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



November 8, 2021